 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Johnson Brothers Wholesale Liquor Company and Teamsters Local 792. Case 18±CA±14241 January 17, 1997 DECISION AND ORDER BY MEMBERS BROWNING, FOX, AND HIGGINS Pursuant to a charge filed on October 23, 1996, the General Counsel of the National Labor Relations ing that the Respondent has violated Section 8(a)(5) ing the Union's request to bargain following the 
Union's certification in Case 18±RC±15911. (Official notice is taken of the ``record'' in the representation lations, Secs. 102.68 and 102.69(g); Frontier Hotel, fenses. On December 2, 1996, the General Counsel filed a Motion for Summary Judgment and brief in support. ferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. On December 18, 1996, the Union filed a statement in 
support of the General Counsel's Motion for Summary Judgment. On December 24, 1996, the Respondent filed a memorandum in opposition to the Motion for Summary Judgment and in response to the Notice to Show Cause. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer and response the Respondent admits its 
cation on the grounds that the unit is inappropriate, the election was contract-barred, the Respondent was not tion, the Union and Board agent engaged in objection-
able activity during the election period, the petition violated the Union's agreement not to represent certain priate self-representation election among the previously unrepresented employees not covered by the contract. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 

ceeding. We therefore find that the Respondent has not 
raised any representation issue that is properly litigable 
in this unfair labor practice proceeding. See Pittsburgh 
Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 

ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times the Respondent, a corporation 
nesota, has been engaged in the wholesale sale and 
distribution of liquor products. During the 12-month 


ations, derived gross revenues in excess of $500,000, 

ity goods valued in excess of $50,000 directly from sellers located outside the State of Minnesota, and sold and shipped from its St. Paul, Minnesota facility goods 

cated outside the State of Minnesota. We find that the 
Respondent is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act 
and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held May 16, 1996, the Union was certified on July 31, 1996, as the exclusive 
collective-bargaining representative of the employees 
in the following appropriate unit: All full-time and regular part-time driver and 
warehouse employees employed by the Employer 
at its St. Paul, Minnesota facility; excluding office 
clerical employees, managers, guards, and super-
visors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain spondent to bargain, and, since about August 23, 1996, 
the Respondent has refused. We find that this refusal 
constitutes an unlawful refusal to bargain in violation 
of Section 8(a)(5) and (1) of the Act. 322 NLRB No. 159  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD CONCLUSION OF LAW By refusing on and after August 23, 1996, to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appropriate tion 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the sors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Teamsters Local 792 as ees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time driver and warehouse employees employed by the Employer at its St. Paul, Minnesota facility; excluding office clerical employees, managers, guards, and super-visors as defined in the Act. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since October 23, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. January 17, 1997 llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Teamsters 
ployees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act.  JOHNSON BROS. WHOLESALE LIQUOR CO. 3 WE WILL, on request, bargain with the Union and Paul, Minnesota facility; excluding office clerical put in writing and sign any agreement reached on employees, managers, guards, and supervisors as terms and conditions of employment for our employees defined in the Act. in the bargaining unit: All full-time and regular part-time driver and†JOHNSON BROTHERS WHOLESALE LIQUOR COMPANYwarehouse employees employed by us at our St. 